Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-11, 13, 15-23 and 25) and BMP4, a BMP signal transduction pathway agonist, in the reply filed on July 22, 2022 is acknowledged. 
Claims 12, 14, 24, 39, 41, 49, 52 and 64 are canceled. Claims 1-11, 13, 15-23, 25-38, 40, 42-48, 50-51, 53-63 and 65-67 are pending. Claims 26-38, 40, 42-48, 50-51, 53-63 and 65-67 are withdrawn without traverse (filed 7/22/22) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 22-23 are also withdrawn from further consideration because of non-elected species. Election was made without traverse in the reply filed on July 22, 2022. 
3.	Claims 1-11, 13, 15-21 and 25 are under examination with respect to BMP4 in this office action.

Specification
4.	The disclosure is objected to because of the following informalities: The use of the term “KnockOutTM” “TrypLE” (p. 162), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

Claim Objections
5.	Claims 26-38, 40, 42-48, 50-51, 53-63 and 65-67 are objected to because of the following informalities:  the status of the claims 26-38, 40, 42-48, 50-51, 53-63 and 65-67 is incorrect because these claims are withdrawn from consideration.  Appropriate correction is required.
See MPEP 714 & 37 CFR  1.121.
“In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).”


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13, 15-21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-11, 13, 15-23 and 25 are indefinite because:
i. The limitation “an initial developmental stage to a stage wherein an emergence rate of a cone photoreceptor precursor reaches maximum…sufficient to suppress…..” recited in claim 1 and the limitation “sufficient to induce…” in claim 10 is unclear. The term "initial developmental stage”, the term “maximum” in claim 1 or the term “sufficient” in claims 1 and 10 is a relative term which renders the claim indefinite. The term "initial developmental stage”, “an emergence rate…reaches maximum” and “a concentration sufficient to suppress…” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant fails to set forth the metes and bounds of what is encompassed within the definition of "initial developmental stage”, “an emergence rate…reaches maximum” and “a concentration sufficient to suppress…””. Since the metes and bounds are unknown, a skilled artisan ca not envision what would be considered as an initial developmental stage, what would be considered as an emergence rate…reaches maximum and what would be considered as “a concentration sufficient to suppress expression of a ventral marker recited in the claim. Thus, the claim is indefinite.
ii. The term "most dorsal” in claims 4 and 6 is a relative term which renders the claim indefinite. The term "most dorsal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant fails to set forth the metes and bounds of what is encompassed within the definition of "most dorsal marker”. Since the metes and bounds are unknown, a skilled artisan ca not envision what would be considered as a most dorsal marker recited in the claim. Thus, the claims are indefinite.
iii. The rest of the claims are indefinite as depending from an indefinite claim.


Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13, 15-21 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-11, 13, 15-21 and 25 are drawn to a method for increasing a proportion of a cone photoreceptor precursor and a cone photoreceptor in a photoreceptor precursor and a photoreceptor comprised in a retinal tissue, the method comprising a step of culturing a retinal tissue in an initial developmental stage to a stage where an emergence rate of a cone photoreceptor precursor reaches maximum in a medium comprising a dorsalization signal transmitter at a concentration sufficient to suppress expression of a ventral marker. 
The claims encompass using a genus of retinal tissue, a genus of initial developmental stage and a genus of stage where an emergence rate of a cone photoreceptor precursor reaches maximum, a genus of medium comprising a genus of dorsalization signal transmitter at a genus of concentration sufficient to suppress expression of a genus of ventral marker. Claim 4 encompasses using a genus of most dorsal marker 
Applicant has not disclosed sufficient species for the broad genus of retinal tissue, the broad genus of initial developmental stage, the broad genus of stage where an emergence rate of a cone photoreceptor precursor reaches maximum, the broad genus of medium, the broad genus of dorsalization signal transmitter, the broad genus of concentration sufficient to suppress expression of the broad genus of ventral marker. The specification teaches that CRX::Venus knock-in human ES cells (derived from KhES-1) are cultured in i) a medium comprising DMEM/F12 medium, supplemented with 20%KSR, 0.1mM 2-mercaptoethanol, 2mM L-glutamine, 1x non-essential amino acids, 7.5ng/ml bFGF;  then ii) suspended in a serum-free medium comprising 10%KS5, 450uM 1-monothioglycerol, 1x chemically defined lipid concentrate, 5mg/ml BSA, 20uM Y27632 in a 1:1 of F12 medium and IMDM medium; iii) at day 6 after the start of suspension culture, BMP4 at a final concertation of 1.5nM was added and cultured, iv) a half amount of the culture medium was exchanged with the above medium not supplemented with a BMP signal transduction pathway agonist every 3-4 days; v) a cell aggregate containing a retinal tissue at day 18 from the start of suspension culture, was cultured in suspension in a serum-free medium (DMEM/F12 supplemented with 1% N2 supplement) containing 3uM CHIR99021 and 5uM SU5402 for 4 days; vi) from days 22-38 from the start suspension, DMEM/F12 supplemented with 10%FCS, 1% N2 supplement and 100uM taurine; vii) days 38-60 from the start suspension, a 1:3 Mixed medium of DMEM/F12 medium supplemented with 10%FCS, 1% N2 supplement and 100uM taurine and Neurobasal medium supplemtned with 10% FCS, 2% B27 supplement and 100uM taurine; viii) after day 60 from the start suspension, Neurobasal medium supplemented with 10% FCS, 2% B27 supplement and 100uM taurine. 
The specification teaches that photoreceptor precursors emerged in cell aggregates containing retinal tissue produced from CRX::Venus knock-in human ES cells based on the above culture conditions and  in the above culture medium on day 42 from the start of suspension culture (Figure 1), and when BMP4 or Cyclopamine-KAAD was added in the culture, CRX::Venus-positive, CRX-positive and TRb2-postive photoreceptor precursors or cone photoreceptor precursors increased as compared to non-treatment and the proportion of cone photoreceptor precursor was high (Figure 3); up to day 70-75 from the start of suspension culture, when BMP4 or Cyclopamine-KAAD was added, CRX-positive cells and CRX-positive and TRβ2-positive cells increased, both OTX2-positive cells and TRβ2-positive cells increased; up to about day 191-192 from the start of suspension culture, RXR-γ-positive and NRL-negative cell (cone photoreceptor precursor) in CRX::Venus-positive cells increased and ALDH1A3-positive cells decreased (Figures 4-7, [0021]-[0024]). However, the claims are not limited to the materials, agents and methods set forth above but also encompass using a genus of structurally and functional undefined retinal tissue, a genus of undefined initial developmental stage, a genus of  undefined stage where an emergence rate of a cone photoreceptor precursor reaches maximum, a genus of structurally and functionally undefined media and conditions, a genus of structurally and functionally undefined dorsalization signal transmitter, a genus of concentrations sufficient to suppress expression of a genus of ventral markers.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of using cell aggregates containing retinal tissue produced from CRX::Venus knock-in human ES cells based on the above culture conditions and  in the above culture medium and using BMP4 or Cyclopamine-KAAD in the culture on day 42 from the start of suspension culture to increase CRX::Venus-positive, CRX-positive and TR2-postive photoreceptor precursors or cone photoreceptor precursors as compared to non-treatment and the proportion of cone photoreceptor precursor was high (Figure 3); or up to day 70-75 from the start of suspension culture to increase CRX-positive cells and CRX-positive and TRβ2-positive cells of cone photoreceptor precursors or to increase both OTX2-positive cells and TRβ2-positive cells of cone photoreceptor precursors or up to about day 191-192 from the start of suspension culture to increase RXR-γ-positive and NRL-negative cell (cone photoreceptor precursor) in CRX::Venus-positive cells. However, Applicant is not in possession of using a genus of other structurally and functional undefined retinal tissue, a genus of undefined initial developmental stage, a genus of  undefined stage where an emergence rate of a cone photoreceptor precursor reaches maximum, a genus of structurally and functionally undefined media and conditions, a genus of structurally and functionally undefined dorsalization signal transmitter, a genus of concentrations sufficient to suppress expression of a genus of ventral markers in the claimed method. It is known that different types of cells including embryonic stem cells (ESCs), pluripotent stem cells (PSCs), induced pluripotent stem cells (iPSCs), retinal progenitor cells or precursor cells and other cells require specific media, agents, steps and culture conditions to differentiate the different types into cone photoreceptor precursors and cone photoreceptors that express specific cell surface markers including the recited markers: CRX, RXR-7, TRb2, NRL, CYP26A1 and/or CYP26C1, COUP-TF II, and ALDH1A1, and do not express ventral markers including ALDH1A3 and/or COUP-TF I
as evidenced Zhou et al. (Development, 2015; 142:3294-3306. Doi:10.1242/dev.125385), Kuwahara et al. (Nat. Commun. 2015;6:6286. DOI: 10.1038/ncomms7286) and Zhong et al. (Nat. Commun.2014; 5:4047. DOI: 10.1038/ncomms5047). For example, Zhou teaches that hESCs, when exposed to a recombinant COCO protein, differentiated into S-cone photoreceptors and wherein the COCO protein showed dependent and synergistic activity with IGF1 at blocking BMP/TGFbeta/Wnt signaling and the cone-inducing activity of COCO protein was blocked by BMP, TGFbeta or Wnt-related protein in a dose-dependent manner (see p.1, abstract). 
The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of structurally and functional undefined retinal tissue, the claimed genus of undefined initial developmental stage, the claimed genus of  undefined stage where an emergence rate of a cone photoreceptor precursor reaches maximum, the claimed genus of structurally and functionally undefined media and conditions, the claimed genus of structurally and functionally undefined dorsalization signal transmitter, the claimed genus of concentrations sufficient to suppress expression of the claimed genus of ventral markers. There is no description of the conserved regions which are critical to the function of the genus claimed. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of structure of other retinal tissue, other undefined initial developmental stage, other undefined stage where an emergence rate of a cone photoreceptor precursor reaches maximum, other  undefined media and conditions, other structurally and functionally undefined dorsalization signal transmitter, other concentrations sufficient to suppress expression of other ventral markers to function of CRX::Venus knock-in human ES cells based on the above culture conditions and  in the above culture medium and using BMP4 or Cyclopamine-KAAD in the culture on day 42 from the start of suspension culture to increase CRX::Venus-positive, CRX-positive and TR2-postive photoreceptor precursors or cone photoreceptor precursors as compared to non-treatment or other culture conditions above. 
Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to isolate and identify what other retinal tissue, other initial developmental stages, other stages where an emergence rate of a cone photoreceptor precursor reaches maximum, other media and culture conditions, other dorsalization signal transmitter, other concentrations and other ventral markers might be.  Since the common characteristics/features of other retinal tissue, other initial developmental stages, other stages where an emergence rate of a cone photoreceptor precursor reaches maximum, other media and culture conditions, other dorsalization signal transmitter, other concentrations and other ventral markers are unknown, a skilled artisan cannot envision the functional correlations of the claimed genera with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of using the genus of retinal tissue, the genus of initial developmental stages, the genus of stages where an emergence rate of a cone photoreceptor precursor reaches maximum, the genus of media and culture conditions, the genus of  dorsalization signal transmitter, the genus of concentrations and the genus of  ventral markers.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of retinal tissue, the genus of initial developmental stages, the genus of  stages where an emergence rate of a cone photoreceptor precursor reaches maximum, the genus of media and culture conditions, the genus of  dorsalization signal transmitter, the genus of concentrations and the genus of  ventral markers,  and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

	
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13, 15-21 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakano et al. (US Patent No. 10501724, issued on Dec 10, 2019, priority Aug 23, 2013) as evidenced by Kuwahara et al. (Nat. Commun. 2014; 6:6286. DOI:10.1038/ncomms7286). 
Claims 1-11, 13, 15-21 and 25 are drawn to a method for increasing a proportion of a cone photoreceptor precursor and a cone photoreceptor in a photoreceptor precursor and a photoreceptor comprised in a retinal tissue, the method comprising a step of culturing a retinal tissue in an initial developmental stage to a stage where an emergence rate of a cone photoreceptor precursor reaches maximum in a medium comprising a dorsalization signal transmitter at a concentration sufficient to suppress expression of a ventral marker. Dependent claims are directed to wherein the cone photoreceptor precursor and the cone photoreceptor are CRX-positive and RXR-g-positive or CRX-positive and TRb2-positive and NRL-negative (claim 2), wherein the ventral marker is ALDH1A3 and/or COUP-TF1 (claim 3), wherein the concentration of the dorsalization signal transmitter does not induce expression of a most dorsal marker including COUP-TF-II, and/or promotes expression of the dorsal marker including CYP26A1/ and/or CYP26C1 and ALDH1A1 (claims 4-9), the concentration of the dorsal signal transmitter is 1.35nM BMP4 to induce less than 0.1% and not more than 30% expression of ALDH1A1 (claim 10), wherein the retinal tissue in an initial developmental stage comprises a ciliary marginal zone-like structure or a cell can differentiate into a photoreceptor and a ganglion cell (claim 11), wherein the retinal tissue in an initial developmental stage is derived from a pluripotent stem cell or a neuroepithelial cell obtained from an adult tissue (claim 13), wherein the retinal tissue in an initial developmental stage comprises a PAX6-positive and RX-positive cell or a PAX-positive, RX-positive and CHX10-positive cell (claims 15-16), wherein the culturing step in the presence of a dorsalization signal transmitter is continued for 4-170 days (claim 17), the culturing step in the presence of a dorsalization signal transmitter is continued until a period when a rod photoreceptor precursor emerges when cultured in the absence of a dorsal signal transmitter (claim 18), wherein the dorsalization signal transmitter is a BMP signal transduction pathway agonist which is capable of inducing a BMP signal corresponding to 0.01nM-0.90nM of BMP4 or BMP4 (claims 19-20), wherein the concentration of BMP4 is 0.05-0.45nM (claim 21) and wherein the method is performed in a medium free of 9-cisretinoic acid (claim 25).
Nakano et al. (US10501724) teaches methods for producing a retinal tissue and retina-related cells including retinal progenitor cells and retinal layer-specific neural cells from pluripotent stem cells, wherein the retinal tissue or retinal progenitor cells comprising cone photoreceptor precursors and cone photoreceptors, the method comprising (1) a 1st step of subjecting PSCs to floating culture in a serum-free medium to form an aggregate of PSCs; (2) a 2nd step of subjecting the aggregated formed in 1st step to floating culture in a serum free medium containing a substance acting on the BMP signal transduction pathway to obtain an aggregate containing retinal progenitor cells; (3) a 3rd step of subjecting the aggregate formed in 2nd step to floating culture ini a serum free medium containing a substance acting on the BMP signal transduction pathway and a substance acting on the Wnt signal pathway, thereby obtaining an aggregate containing retinal tissue and substantially free of non-neural head ectoderm, wherein the substance acting on the BMP signal transduction pathway includes BMP4; the concentrations of the substance acting on the BMP signal transduction pathway including BMP4 includes 0.01nM-1uM, 0.1nM-100nM or 1.5nM and the  substance acting on the BMP signal transduction pathway including BMP4 is added day 1-day15 or day 1-day 9 or day 3 from the start of the floating culture, and wherein the cell aggregates include cell aggregates  derived from RAX::GFP knock-in human embryonic stem cells (RAX::GFP hESCs) in a medium supplemented with BMP at 1.5nM at day 3 from the start of suspension culture  wherein the retinal tissue comprises retinal progenitor cells including photoreceptor precursor cells including  Crx- expressed photoreceptor precursors and photoreceptors including RXR- expressed cone photoreceptor cells (see col. 1, 58 to col. 3, line 15; col. col. 19-24, Examples 1-7, col. 24-26, claims 1-15), which meets the limitation “increasing a proportion of a cone photoreceptor precursor and a cone photoreceptor in a retinal tissue comprising a photoreceptor precursor and a photoreceptor, comprising culturing a retinal tissue in an initial developmental stage to a stage wherein a cone photoreceptor precursor reaches maximum in a medium comprising a dorsalization signal transmitter including BMP4” recited in independent claim 1 and the limitation “wherein the cone photoreceptor precursor and the cone photoreceptor are CRX-positive and RXR- positive recited in claim 2.  
The cone photoreceptor precursor and the cone photoreceptor disclosed by Nakano express CRX and RXR- and do not express ventral markers including ALDH1A3 and/or COUP-TF1 as in claim 3. The concentrations of a substance acting on the BMP signal transduction pathway or BMP4 in the induction medium disclosed by Nakano include 0.01nM-1uM, 0.1-100nM or 1.5nM, which are either within or overlapping with the claimed concentration of 0.01nM-0.90nM or 0.05-0.45nM recited in claims 19- 21 or 1.35nM recited in claim 10 (see col. 13, lines 11-17). The concentrations of the substance acting on the BMP signal transduction pathway or BMP4 in the medium disclosed by Nakano are within or overlapping with the claimed range of BMP4, which inherently promote expression dorsal markers including CYP26A1 and/or CYP26C1 and ALDH1A1 as in claims 5-7 and 9-10 but does not induce expression of a most dorsal marker including COUP-TFII as in claims 4 an 8 (see col. 13, lines 11-17). 
Nakano teaches different stem cells including human embryonic stem cells, KhES-1, KhES-2 and KhES-3, EB5 cells and D3 cell line and the retinal tissue in an initial developmental stage disclosed by Nakano also includes the retinal tissue derived from a pluripotent stem cell or induced pluripotent stem cells from human fibroblasts or a neuroepithelial cell from adult tissue as in claim 13 (see col. 8, lines 26-col 9, line 33; col. 10, line 24-11, line 19). Nakano also teaches the retinal tissue in an initial development stage comprising a ciliary marginal zone-like structure, or a cell that can differentiate into a photoreceptor and a ganglion cell as in claim 11 (see col. 10, line 34-col. 11, line 19) because the retinal tissue in an initial development stage comprises at least  two or more types of cells such as photoreceptors, retinal ganglion cells, their precursor cells or retinal progenitor cells thereof, which constitute respective retinal layers in living retina, are sterically arranged in layers as shown in Examples 4-7  (see col. 10, lines 34-col. 11, line 5; examples 4-7), which is also evidenced by Kuwahara (see p. 6, 1st col. 2nd paragraph to p. 8, 2nd col.;  p. 8, 2nd col to p. 13, figures 5-7). The retinal tissue in an initial developmental stage disclosed by Nakano comprises a PAX6-positive and RX-positive cell or a PAX6-positive, RX-positive and CHX10-positive cell as in claims 15-16 (see col. 11, lines 6-19) and as also evidenced by Kuwahara et al. (p. 2, 2nd col., 3rd paragraph to p. 4, 2nd col., figures 2-3). Kuwahara teaches a method for increasing a proportion of a cone photoreceptor precursor and a cone photoreceptor in a retinal tissue comprising photoreceptor precursors and  photoreceptors, comprising culturing a retinal tissue in an initial developmental stage of Venus-Knock-in hESC aggregates in a medium comprising a low concentration of BMP4 starting at 1.5nM on day 6 and subject to half-dilution every 3rd day, which dramatically increased Rx:Venus expression, most BMP4-induced Venus+ epithelium  on day 24 are positive for Rx, Chx10, Pax6 as in claims 15-16 (p. 2, 2nd col. ,results;  p. 3-4, figures 1). Kuwahara also teaches that RXR- cone precursors are generated from hESC-derived neural retina (NR) (p. 12, col.1, paragraph 5).  
Further, the step of culturing in the presence of a substance acting on the BMP signal transduction pathway including BMP4 disclosed by Nakano is continued for 7-200 days, which are within or overlapping with the claimed range of 4-170 days as in claim 17 and also meets the limitation “continued until a rod photoreceptor precursor emerges when cultured in the absence of a substance acting on the BMP signal transduction pathway including BMP4” as in claim 18 (see col.17, lines 42-45). Further, the medium disclosed by Nakano does not contain 9-cisretinoic acid as in claim 25 (see col. 19-24, Examples 2-7). Thus, claims 1-11, 13, 15-21 and 25 are anticipated by Nakano et al. (US10501724) as evidenced by Kuwahara. 

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-11, 13, 15-21 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of US Patent No. 11371016, claims 1-47 of US Patent No. 11214772, claims 1-27 of US Patent No. 11214771. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same method steps and appear to be directed to achieving the same goal, such as increasing a portion of a cone photoreceptor precursor and a cone photoreceptor in a retinal tissue comprising photoreceptor precursors and cone photoreceptors by culturing a retinal tissue in an initial developmental stage to a stage that cone photoreceptor precursor reaches maximum in a medium comprising a dorsalization signal transmitter including BMP4, which anticipates instant claims.
The claims  of the ‘016 patent, the claims of the ‘772 patent, the claims of the ‘771 patent encompass methods of producing retinal progenitor cells comprising a) a first step (1st step): culturing pluripotent stem cells (PSCs) in a medium containing i) a TGFbeta signal transduction pathway inhibitor and/or SHH transduction activator and ii) a factor for maintaining undifferentiated state; b) a second step (2nd step): dispersing cells in a medium containing a Wnt signal transduction pathway inhibitor to form cell aggregates; and c) a third step (3rd step): culturing the cell aggregates of step b) in a medium containing a BMP signal transduction pathway activator until retinal progenitor cells appear, wherein the BMP signal transduction pathway activator includes BMP4 and in 3rd step, BMP4 is added between day 1 and day 9 or  between  day 1 and day 6 from the start of the 2nd  step, wherein the PSCs are human PSCs (hPSCs) or induced PSCs (iPSCs) and wherein the aggregate comprising one or more cells of neural retinal progenitor cells, photoreceptor cells, cone photoreceptor cells and other retinal cells (see claims 1-22), which anticipate instant claims. While not identical, the claims of the instant application and the issued patents encompass an invention overlapping in scope. Thus. the instant and the issued patents claim a non-distinct invention overlapping in scope. 

11.	Claims 1-11, 13, 15-21 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/647441 or claims 1-18 of copending Application No.17567708. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending Applications recite the same method steps and appear to be directed to achieving the same goal, such as increasing a portion of a cone photoreceptor precursor and a cone photoreceptor in a retinal tissue comprising photoreceptor precursors and cone photoreceptors by culturing a retinal tissue in an initial developmental stage to a stage that cone photoreceptor precursor reaches maximum in a medium comprising a dorsalization signal transmitter including BMP4 and Cyclopamine-KAAD or BMP4, which anticipates instant claims. While not identical, the claims of the instant application and the copending applications encompass an invention overlapping in scope. Thus. the instant and copending Applications claim a non-distinct invention overlapping in scope. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion

12.	NO CLAIM IS ALLOWED.

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gamm et al. (US2011/0081719) teaches a method of increasing a portion of photoreceptor  culturing human ESC-derived retinal progenitor (RPC) neurospheres in a medium comprising Wnt3A and BMP4, wherein the neurospheres matured toward a photoreceptor phenotype, and by a total of 3 months of differentiation, the unpigmented, neural retinal RPC neurospheres produced multiple retinal cell types, predominantly photoreceptor precursors (e.g., Crx+) including cone photoreceptor and precursor that are CRX+or photoreceptor-like cells (e.g., opsin+ and recoverin+) as well as retinal ganglion-like cells expressing HuC/D and possessing long betaIII tubulin+ processes; wherein the RPC neurospheres are PAX6-positive and RX-positive cells or PAX6-positive, RX-positive and CHX10-positive cells as in claims 15-16 (see paragraphs [0063]-[0065], [0110]-[0114]; [0139]).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
November 22, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649